Citation Nr: 0947370	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
to multiple joints, to include as secondary to service-
connected right hand and left toe disabilities.   

2.  Entitlement to an initial compensable disability rating 
for residuals of a fracture to the right hand, 5th 
metacarpal.  

3.  Entitlement to an initial compensable disability rating 
for residuals of fractures to the left toe, 5th metatarsal.      


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from April 1958 to 
June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of all three claims at issue, 
the Board finds that additional development of the evidence 
is required.

First, with regard to the issue of service connection for 
traumatic arthritis to multiple joints, it is not entirely 
clear from the evidence of record what particular joints the 
Veteran and his representative are requesting service 
connection for.  As such, it is difficult for the VA to 
properly characterize this claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a 
claimant's identification of the benefit sought does not 
require technical precision.  See Ingram v. Nicholson, 21 
Vet. App. 232, 256-57 (2007).  However, the Court has further 
clarified that a claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability.  Brokowski v. 
Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when 
determining the scope of a claim, the Board must consider the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of that claim).  The 
Court cautioned, however, that unclear language or the 
indiscriminate inclusion of materials with an application for 
benefits cannot be used to require VA to conduct an 
"unguided safari" through the record to identify all 
conditions for which the Veteran may possibly be able to 
assert entitlement to a claim for disability compensation, as 
such a requirement would nullify the specificity required by 
§ 3.155(a).  Brokowski, 23 Vet. App. at 89.

In this regard, during the course of the appeal, the Veteran 
has submitted medical evidence revealing arthritis of the 
neck, back, feet, hands, and knees.  Furthermore, he has 
hinted that he desires service connection for separate right 
hand, left foot, and low back disorders (claimed as 
arthritis) that have developed as secondary to his already 
service-connected right finger and left toe disabilities.  
See November 2004 claim; July 2005 Notice of Disagreement 
(NOD); January 2006 Substantive Appeal; and September 2006 
Statement of Representative.  However, it is still not 
entirely clear what specific disabilities the Veteran is 
claiming service connection for, and whether he is claiming 
these disabilities on either a direct or secondary basis.  
Therefore, a remand is required for the RO (AMC) to contact 
the Veteran or his representative in order to ascertain what 
particular disabilities the Veteran is requesting service 
connection for, and whether he is requesting service 
connection for these disabilities on a direct or secondary 
basis.  This will assist the VA in developing and 
adjudicating his claim in a more proper and thorough manner.   

Second, concerning Veterans Claims Assistance Act (VCAA) 
notice, the December 2004 and August 2005 letters of record 
sent by the RO to the Veteran failed to discuss secondary 
service connection for multiple disorders on the premise that 
they are proximately due to, the result of, or chronically 
aggravated by his service-connected right finger and left toe 
disabilities.  38 C.F.R. § 3.310 (2009).  A remand is 
required for the RO to issue another VCAA letter that 
addresses secondary service connection.  

Third, the Veteran's VA treatment records on file only date 
to March 2006, nearly four years ago.  So if he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive, if 
not actual, knowledge of evidence generated by VA).  
Fourth, a more current VA examination is warranted to 
adequately rate his service-connected right hand and left toe 
disabilities.  His last VA examination to rate the current 
severity of these disabilities was in February 2006, nearly 
four years ago.  The Veteran's representative has stated that 
these disabilities have worsened since that time.  See 
September 2006 Statement of Representative.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his right 
hand and left toe disabilities.  38 C.F.R. § 3.327(a) (2009).  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  For 
these reasons, the Board has no discretion and must remand 
his claims.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran or his 
representative in order to ascertain 
what specific disabilities the Veteran 
is requesting service connection for 
(he has thus far vaguely asserted 
service connection for traumatic 
arthritis to multiple joints).  Also 
clarify whether he is requesting 
service connection for these 
disabilities on a direct or secondary 
basis.  See e.g., July 2005 NOD; 
January 2006 Substantive Appeal.  In 
other words, please ask the Veteran to 
properly identify the benefit sought, 
so that the VA can better assist him in 
developing and adjudicating his claim.  

2.	Send the Veteran a VCAA letter 
notifying him and his representative of 
the type of evidence required to 
substantiate his apparent claim for 
secondary service connection for 
multiple disorders on the premise that  
they are proximately due to, the result 
of, or chronically aggravated by his 
service-connected right finger and left 
toe disabilities.  See 38 C.F.R. 
§ 3.310 (2009).  

3.	Obtain the records of any medical 
treatment for the Veteran since March 
2006 from the VA Medical Center (VAMC) in 
Jackson, Mississippi.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

4.	Then schedule the Veteran for a VA 
examination, by an appropriate 
specialist, to determine the current 
severity of his right hand and left toe 
disabilities.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences to 
his claims for higher ratings.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims folder must be made available 
for review for the examination and the 
examination report must state whether 
such review was accomplished.  The 
examiner should discuss how the Veteran's 
service-connected disabilities impact 
upon his activities of daily living, 
including any employment per 38 C.F.R. 
§ 4.10.    

The examiner should discuss whether the 
Veteran has additional functional loss 
from right hand and left toe 
disabilities  - including additional 
limitation of motion above and beyond 
that demonstrated, due for example to 
the extent of his pain and painful 
motion, or due to premature/excess 
fatigability, weakness or weakened 
movement, or incoordination, including 
during times when symptoms are most 
prevalent, e.g., during prolonged use or 
"flare-ups."  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

5.	After completion of this development, 
the RO should readjudicate the service 
connection and higher initial rating 
issues on appeal, considering any new 
evidence secured since the April 2006 
Supplement Statement of the Case 
(SSOC).  Adjudication of the service 
connection claim should consider the 
applicability of 38 C.F.R. § 3.310(a) 
(2009) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  If the disposition 
remains unfavorable, the RO should 
furnish the Veteran and his 
representative with another SSOC that 
considers all pertinent law and 
regulations, including the provisions 
of 38 C.F.R. § 3.310 (2009 ) and afford 
the applicable opportunity to respond.
   
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


